Citation Nr: 0212461	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle 
disability secondary to service-connected residuals of a 
gunshot wound of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO rating decision.  This 
case was previously before the Board in April 2002, when the 
Board requested additional development on the veteran's claim 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)). 


FINDING OF FACT

It is likely that the veteran's service-connected residuals 
of a gunshot wound of the right leg caused his current right 
ankle disability.  


CONCLUSION OF LAW

The veteran has a right ankle disability that was caused by 
his service-connected residuals of a gunshot wound of the 
right leg.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

The veteran does not contend, nor does the evidence show, 
that he had a right ankle disability during active military 
service.  Rather, he contends that his service-connected 
residuals of a gunshot wound of the right leg caused his 
current right ankle disability.  

In the veteran's case, VA treatment records indicate that the 
veteran fell and fractured his right ankle in May or June of 
1999.  Radiographic reports dated in June 1999 indicate that 
the veteran had a slightly displaced fracture of the right 
lateral malleolus.  Additional radiographic reports dated in 
June 1999 reveal that the veteran had had a recent spiral 
fracture through the distal right fibula.

A July 1999 hospital summary indicates that the veteran had 
fallen, was found to have an isolated lateral malleolar 
fracture, and a cast was applied to the right leg.  A splint 
was later applied.    

VA treatment notes also dated in July 1999 indicate that the 
veteran had great difficulty with ambulation and was unable 
to bear weight on his right ankle.

The veteran was afforded a VA examination in October 1999.  
The veteran reported that his right leg gave out frequently, 
causing him to break his right ankle in May or June of 1999.  
The examiner presumed that the majority of his symptoms were 
related to L5-S1 radiculopathy with regards to his extreme 
weakness and his inability to ambulate.  X-rays of the right 
ankle revealed a fracture of the distal fibula.  

The veteran was afforded a VA examination in February 2001.  
The veteran reported that he had had frequent episodes of his 
right knee going out.  The report indicated that the veteran 
broke his ankle in 1999 secondary to the fact that his knee 
gave way.  The veteran was diagnosed with a status-post 
gunshot wound to the right quadriceps musculature proximal to 
the knee with residual weakness, and with a superficial 
gunshot wound of the left posterior knee with no residuals.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the veteran was afforded a VA examination in August 2002.  
The veteran reported that he had twisted his right ankle in 
June 1999.  He reported pain, weakness, instability, 
fatigability, and stiffness.  He reported no episodes of 
dislocation or inflammatory arthritis.  Upon examination, the 
range of motion was purposely limited.  The veteran was 
diagnosed with a status-post gunshot wound of the right 
quadriceps muscles proximal to the knee, with residual 
weakness.  The examiner also noted that the veteran was 
status-post a spiral fracture of the right distal fibula in 
1999.  X-rays of the right ankle were unremarkable.  Although 
the examiner found it difficult to confirm the true cause of 
the veteran's right ankle fracture, he opined that it was as 
likely as not that the veteran's right leg may have given way 
with the result being a fracture of his right ankle.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's right ankle disability was caused by 
his service-connected residuals of a gunshot wound of the 
right leg.  The evidence clearly shows that the veteran has a 
current diagnosis of a right ankle disability.  Additionally, 
the record contains competent medical evidence that links the 
veteran's right ankle disability to his residuals of a 
gunshot wound of the right leg.  In this regard, the Board 
notes that the August 2002 VA examiner has indicated that the 
veteran's right ankle disability could be linked to his 
service-connected right leg disability.  Therefore, the 
evidence taken as a whole tends toward the conclusion that 
the veteran's service-connected right leg disability caused 
his current right ankle disability.  Although one VA examiner 
noted that the majority of the veteran's problems with 
weakness and ambulation were due to radiculopathy of the 
spine, the examiner did not indicate that all of the 
veteran's problems, including his ankle injury, were due to 
radiculopathy.  Importantly, the Board notes that none of the 
relevant medical evidence specifically refutes the claim of a 
connection between the veteran's right ankle and right leg 
disabilities.  Consequently, the veteran's claim of service 
connection for a right ankle disability secondary to service-
connected residuals of a gunshot wound of the right leg is 
granted.  38 C.F.R. § 3.310.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that action to further comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for a right ankle disability (fracture 
residuals) secondary to service-connected residuals of a 
gunshot wound is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

